212 Ga. App. 369 (1994)
441 S.E.2d 821
LEMONDS et al.
v.
WALTON COUNTY HOSPITAL AUTHORITY.
A93A2009.
Court of Appeals of Georgia.
Decided March 10, 1994.
Barnes, Browning, Tanksley & Casurella, Roy E. Barnes, Charles B. Tanksley, for appellants.
Long, Weinberg, Ansley & Wheeler, Sidney F. Wheeler, M. B. Satcher III, for appellee.
Alston & Bird, Jack S. Schroder, Jr., James C. Grant, amici curiae.
ANDREWS, Judge.
While David Lemonds was receiving treatment as a patient at Walton County Hospital, he became dizzy after having blood withdrawn and fell, fracturing his skull on the floor of the hospital. He, along with his wife who brought a loss of consortium claim, sued the Walton County Hospital Authority for damages on the basis of simple and professional negligence, claiming hospital employees failed to prevent the fall. The trial court granted the hospital authority's motion for summary judgment on the basis of sovereign immunity and this appeal followed in which appellants claim the trial court erred by concluding that the hospital authority was entitled to sovereign immunity under the Georgia Constitution.
In Thomas v. Hosp. Auth. of Clarke County, 264 Ga. 40 (440 SE2d 195) (1994), the Supreme Court held that "hospital authorities, because they are neither the state nor a department or agency of the state, are not entitled to the defense of sovereign immunity." Without expressly saying so, the Thomas decision clearly overrules decisions of this Court to the extent they hold otherwise. See Hosp. Auth. of Fulton County v. Litterilla, 199 Ga. App. 345, 347 (404 SE2d 796) (1991), rev'd on other grounds 262 Ga. 34 (413 SE2d 718) (1992); Walker v. Fulton-DeKalb Hosp. Auth., 200 Ga. App. 750 (409 SE2d 529) (1991); Culberson v. Fulton-DeKalb Hosp. Auth., 201 Ga. App. 347, 348 (411 SE2d 75) (1991); Carter v. Fulton-DeKalb County Hosp. Auth., 209 Ga. App. 384, 386 (433 SE2d 433) (1993).
Accordingly, the Walton County Hospital Authority was not entitled to the defense of sovereign immunity and the trial court erred by granting summary judgment on this basis in favor of the hospital authority.
Judgment reversed. Pope, C. J., and Birdsong, P. J., concur.